Citation Nr: 0107151	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  97-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for heart disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active military service from February 1954 to 
February 1957 and from February 1958 to February 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
heart disease in a July 1991 decision.

2.  Evidence submitted since the July 1991 decision bears 
directly or substantially upon the issue at hand, is not 
duplicative or cumulative, and must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1991 decision is new and 
material and the veteran's claim for service connection for a 
heart disease/disorder is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).

If not shown during service, service connection may be 
granted for cardiovascular disease if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that when a service-connected disability aggravates but 
is not the proximate cause of a nonservice-connected 
disability, the veteran is entitled to service connection for 
the portion of the severity of the nonservice-connected 
disability that is attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Finality-New and Material Evidence

Except as provided in 38 U.S.C.A. § 5108, when the Board 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7104(b).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA is required to review for its newness and materiality only 
the evidence submitted by an appellant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).


Factual Background

A review of the record demonstrates that the Board denied 
service connection for heart disease in July 1991. 

Evidence available to the Board at the time of the July 1991 
decision included the veteran's service medical records; 
numerous VA inpatient and outpatient treatment records; the 
results of a June 1990 VA examination; and the testimony of 
the veteran at his June 1990 personal hearing. 

In denying service connection, the Board noted that the 
veteran's service medical records and the reports of VA 
treatment and examination soon after his separation from 
service were silent in reference to any clinically 
identifiable evidence of heart disease.  The Board observed 
that heart disease was not clinically demonstrated until 
September 1988, when the veteran sustained a heart attack.  
The Board further indicated that the veteran's contention 
that his postoperative heart disorder was causally related to 
his service-connected anxiety was not supported by any 
clinical data and that he had not proffered a statement from 
any medical authority or submitted any other objective 
evidence suggesting that a relationship existed.  

The Board found that heart disease was not incurred in or 
aggravated by military service, nor could it have been 
presumed to have been incurred in service.  It also found 
that heart disease was not proximately due to or the result 
of the service-connected anxiety reaction.  

Evidence received subsequent to the July 1991 Board decision 
includes numerous VA and private inpatient and outpatient 
treatment records; numerous statements from the veteran; the 
results of an April 1995 VA examination; the testimony of the 
veteran at his May 1996 hearing; and the testimony of the 
veteran and his spouse at a January 2001 hearing before the 
undersigned Board Member.  


Analysis

The Board finds that the evidence added to the record since 
the July 1991 decision directly addresses the issue on 
appeal.  The veteran has testified on several occasions that 
it is his belief that his current heart disease is related to 
PTSD nervous disorder.  Most importantly, in a December 1994 
outpatient treatment record, the veteran's heart disease was 
found to be possibly related to anxiety.  Given that the 
veteran is service connected for conversion reaction, this 
opinion raises a possibility that a service-connected 
disorder caused or contributed to his current heart disease.  

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to reopen 
his claim for service connection for heart disease/disorder.  
38 C.F.R. § 3.156.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
heart disease/disorder, the appeal is granted to this extent.


REMAND

The Court has held that it may be prejudicial for the Board 
to reopen a claim on the basis of new and material evidence, 
and then decide the claim on the merits without initial 
consideration by the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

As to the issue of entitlement to service connection for 
PTSD, the Board notes that there appears to be varying 
opinions as to whether the veteran currently has PTSD.  The 
Board further observes that clarification is warranted as to 
the veteran's claimed stressors and whether they can serve as 
a proper basis for the granting of service connection for 
PTSD.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for PTSD or heart disease.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding records from the 
VA medical centers in Wadsworth and West 
Los Angeles, California.

2.  The RO should also request that the 
veteran provide any additional details 
regarding the stressors to which he 
alleges he was exposed in service.  These 
details should include dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their full names, 
ranks, units of assignment or any other 
identifying detail.  The veteran must be 
asked to be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.

3.  The RO should attempt to obtain 
credible supporting evidence for the 
reported stressors from appropriate 
sources.  The veteran should also be 
invited to submit credible supporting 
evidence of his claimed stressors.

4.  Following the above, the veteran 
should be afforded an appropriate 
examination in order to determine the 
nature and etiology of any current 
psychiatric disorder, including PTSD.  
The examiner must review the claims file 
including a copy of this remand prior to 
completion of the examination.

The examiner should report all Axis I and 
II diagnoses.  If the examiner diagnoses 
PTSD, the examiner should specify the 
stressor or stressors that support that 
diagnosis.  The examination report should 
reflect review of pertinent material in 
the claims folder.

5.  If the examiner diagnoses PTSD on the 
basis of an inservice stressor not 
previously considered, the RO should take 
all necessary steps to secure credible 
supporting evidence for that stressor.

6.  The RO should schedule the veteran 
for an examination in order to determine 
the etiology of any current heart 
disease.  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.  The 
examiner is requested to render an 
opinion as to the etiology and onset of 
any current heart disease, and whether it 
is as least as likely as not that the 
current disability had its onset in 
service or is otherwise related to a 
disease or injury in service, including 
PTSD.  The examiner is requested to give 
a complete detailed rationale for each 
opinion that is rendered.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



